DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the response on April 28, 2021, claims 1-22 are pending. No claims have been amended since the last stage of prosecution. 

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. It is contended that the cited down-key in the previous Office Action from the Ferren reference (US 2013/0019263 A1; Fig. 3B-6, Detailed Description, [0047-0050]) is a physical button and not on the integrated UI. Thus, it is concluded that Ferren cannot disclose the feature “the second image overlaps the first image, and blocks partial area of the first image.” (Remarks at pg. 2-3).  Furthermore, Applicant also submits that Ferren’s viewing planes 302-308 also cannot reasonably be interpreted as the first image and the second image, and the third viewing pane only discloses picture-in-picture (PIP) display and not the overlapping and blocking features above (Remarks at pg. 3). 
The Office respectfully disagrees with the above conclusions. Although a down-key press may be input as a physical button (See Ferren, Detailed Description, [0035]), it also may added to part of the integrated UI within the screen (Detailed Description, [0036], “Furthermore, in one embodiment, an information panel 364 and an action menu 368 may be presented and displayed on the GUI view 350 and that the information panel 364, the action menu 368, the category ribbon 354, the media object ribbon 362, etc., may be presented and displayed simultaneously.”; Fig. 8-9; Detailed Description, [0058-0065], “At block 820, multi-direction messaging is facilitated between the processes so one message from one or more processes (e.g., remote process, web process) may be forwarded on to the integrated UI to promote and perform an appropriate act (e.g., move up or down the screen, select a program, open a website, etc.) based on the communicated messages (e.g., press a key, move a cursor, etc.).”). Thus, as seen, various information panels, menus, ribbons, or the like, may be presented simultaneously, each representing a different image. In addition, the viewing planes 302-306 displays different video streams or menus (See Detailed Description, [0039-0040]). As cited in the previous Office Action, the separate viewing planes, under a reasonable interpretation, maps onto a “first image” and a “second image”.  Finally, the multimedia planes and menus may overlap and block one another. For example, as depicted in Fig. 3B below, the arrows in the category ribbon 354 block the categories items 356, and the category slot 358 blocks a part of the leftmost media object 360 “Fast Five”. 

    PNG
    media_image1.png
    551
    786
    media_image1.png
    Greyscale



 As an alternative interpretation, at Fig. 3A replicated below, the “viewing plane 2” 304 blocks a portion of “viewing plane 4” 308, as well, as part of the PIP display (Detailed Description, [0039-0040]). This alternative mapping also reads upon the claimed feature “the second image overlaps the first image, and blocks partial area of the first image”, with the second image being mapped onto viewing plane 304 and the first image being mapped onto viewing plane 308.

    PNG
    media_image2.png
    418
    729
    media_image2.png
    Greyscale


 Thus, Ferren discloses the feature  “the second image overlaps the first image, and blocks partial area of the first image”, and combines with Soffer to render claim 1 unpatentable under the rationale of integrating several connected host devices together to serve as a unified access point for various media (See Ferren, Detailed Description, [0018-0019]; See also MPEP 2144.04 Part V on making integral as rationale for obviousness).
For the foregoing reasons, the rejection grounds are maintained with the combination of Soffer and Ferren for all pending claims 1-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer, United States
Patent Application Publication No. US 2015/0356045 A1 in view of Ferren et al., United States Patent
Application Publication No. US 2013/0019263 A1.

Regarding claim 1, Soffer discloses a display device (Soffer, Abstract, Fig. 2A, generally) comprising:
 a display panel (Fig. 2-4, user display, #2a/2b; Detailed Description, [0162], “FIG. 4 illustrates yet another high-level functional diagram of a system 400 having a Docking Device 401 according to an exemplary embodiment of the current invention that is similar to the devices 201 and 301 shown in previous figures, but it is further supporting two user displays 2a and 2b”), configured to simultaneously display a plurality of images (Detailed Description, [0187-0195], “Video processor function 70 may be programmed to enable at least some of the following video image combination features such as: …Picture in Picture, Windowing, Video overlay, etc.) of a plurality of external hosts (Detailed Description, [0100-0104], “In this system 200a, a Docking Device 201a supports three host computers…”);  
5a connector, coupled to at least one peripheral apparatus (Fig. 2-3, lines OR video cable, #23 OR docking connect, #19; Detailed Description, [0100-0106], any of the above can map onto “connector”); 
a controller, coupled to the display panel, the connector, and the external hosts, and configured to generate a control signal (Fig. 2-7, video processor function, #70; Detailed Description, [0182-0187]) and
 a multiplexer, coupled between the controller, the connector, and the external hosts (Fig. 2-4, multiplexer, #39; OR video multiplexer, #58), and configured to switch an access right of the at least one peripheral apparatus to one of the 10external hosts according to the control signal, wherein the controller receives switching information from the external hosts and generates the control signal according to the switching information (Figs. 2-4, Detailed Description, [0116-0119], “Similarly user may select the active host to see video output on display 2 using video multiplexer 58. Video multiplexer 58 is coupled to the user display 2 via display port 14 and display cable 14. It switches between…First host computer 4 that is coupled through primary video output line 60, USB Docking controller chip 8, host port 7 and cable 6; or Second host computer 17 that is coupled through video line 56, video format converter (VC) 35, video line 64, connector 24, video line 23, and cradle connector 19...User may select the active host computer by means of push buttons 47 which activates video multiplexer 58 via control line 59. LEDs indicators 51 indicated to the user which host is currently displayed.”),
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal (Detailed Description, [0196-0201], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen)… The exemplary embodiment of the current invention enables the user to configure it to perform at least some of the following audio related functions: [0202] Switch one host audio output at a time; [0203] Change volume and mix one or more host audio outputs; [0204] Mute one or more audio outputs; [0205] Select one or more host to connect the microphone to; and [0206] Route one host audio output to one side (for example left) and another host output to the other side (for example right). [0207] Perform audio equalizer function. [0208] Amplify and drive speakers and optionally a subwoofer”), a cursor in the display panel is automatically moved from a first image of the first host moves to a second image of the second host  (Fig. 9, Detailed Description, [0210-0220], “…this example the multi-host docking device (not shown here) is connected to: [0211] One docked laptop computer 4 having one built-in display 95 and one extended display 2a; [0212] One docked iPhone device 17 having built-in display 96 and one extended display 2b;…Transition point 99e where cursor leaves host computer 17 secondary display 2b to host computer 4 secondary display 2a is managed by the device--keyboard and mouse are being automatically switched from host computer 17 to host computer 4.”).

Soffer does not disclose:
wherein the display device has one single display panel; and
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal, a cursor in the display panel moved automatically from a first image of the first host moves to a second image of the second host, and the second image overlaps the first image, and blocks partial area of the first image. 


wherein the display device has one single display panel (Fig. 3B; Detailed Description, [0033-0036]; See also Fig. 4-5, GUI, #510; Detailed Description, [0037], “FIG. 4 illustrates an embodiment of a schematic representation 400 of various processes 402-406 of multiple multimedia planes 302-308. As described with reference to FIG. 3A, this schematic representation 400 provides an integration of a number of processes 402-406 that are used to generate corresponding multimedia viewing planes 302-308 that are then composited into the integrated navigation system and provided via an integrated user interface (UI) 420”);
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal (Fig. 1, Detailed Description, [0043-0046], “Examples of wired communications media may include a wire, a cable, a printed circuit board (PCB), a backplane, a switch fabric, a semiconductor material, a twisted-pair wire, a co-axial cable, fiber optics, and the like. Further, the wired communications media may be connected to a device using an input/output adapter through, for example, I/O sources 108 of FIG. 1. The I/O adapter may be arranged to operate with any suitable technique for controlling information signals between elements using a desired set of communications protocols, services or operating procedures and may further include appropriate physical connectors to connect the I/O adapter with a corresponding communications medium”), a cursor in the display panel moved from a first image of the first host moves to a second image of the second host (Fig. 8-9; Detailed Description, [0058-0065], “At block 820, multi-direction messaging is facilitated between the processes so one message from one or more processes (e.g., remote process, web process) may be forwarded on to the integrated UI to promote and perform an appropriate act (e.g., move up or down the screen, select a program, open a website, etc.) based on the communicated messages (e.g., press a key, move a cursor, etc.). At block 825, any content/data or relevant metadata associated with the integrated UI, the multimedia content that is being communicated and/or displayed, multiple processes, media device, etc., may be stored in a database from where the data and metadata can be communicated between multiple processes. At block 830, in one embodiment, another/second integrated UI is generated to be displayed on another/second media device (e.g., a mobile computing device, such as a smartphone, etc.). For example, the second UI at, for example, a smartphone may be used to communicate changes to the main integrated UI at, for example, a television to promote certain changes within the integrated navigation system.”), and the second image overlaps the first image, and blocks partial area of the first image (Fig. 3B and Fig. 6, Detailed Description, [0047-0050], “For example, a user is watching television and presses a down-key on a remote control while navigating the integrated UI, the remote process 504 may build a down-key message associated with the down-key operation and communicates the message to, for example, the I-bus master process 610 via its local I-bus 612B. Now, because the master process 610 is aware of the current navigation state within the integrated navigation system, the down-key message is routed directly to the integrated UI, such as the integrated UI 420 of FIG. 4, so that appropriate actions (e.g., go channel down, go to one item down on the menu, etc.) may be taken within the integrated navigation system…Now, since the message process 610 knows the current state is the web-surfing or Internet state, this newly-generated down-key message is forwarded directly to the web browser process 606 (e.g., WebKit), via its local I-bus 612C, to perform a web-based down-key function, such as move down the content of an Internet-based article, etc. Such messages may be generated and appropriately forwarded by each process 502-510 via its corresponding I-bus 612A-612D and the I-bus message process 610 as facilitated by message logic 206 of FIG. 2”; down-key is added to integraterd UI which then blocks a portion of the full image; See also alternatively Fig. 3A, viewing plane 304 blocks viewing plane 308 in PIP view) 

 and the second image overlaps the first image, and blocks partial area of the first image. The motivation to combine these arts is to integrate several connected host devices together to serve as a unified access point for various media (See Ferren, Detailed Description, [0018-0019]; See also MPEP 2144.04 Part V on making integral as rationale for obviousness), and to use a layered layout to present multi-content (See Ferren, also Fig. 3B and Detailed Description, [0033-0038]), which is in line with the main purpose of Ferren, which is to integrate all the functions of the connected devices into one displayed view. The fact that both Soffer and Ferren disclose picture-in-picture (PIP) display devices (see Ferren, Detailed Decsription, [0032], [0039]), same as the Instant Invention, makes this combination more easily implemented. 

Regarding claim 2, Soffer further discloses wherein the controller chooses one of the external hosts according to the switching information and a layout of the images on the display 15panel, and generates the control signal to switch the access right of the at least one peripheral apparatus to the chosen external host (Figs. 2-4, Detailed Description, [0116-0119], “Similarly user may select the active host to see video output on display 2 using video multiplexer 58. Video multiplexer 58 is coupled to the user display 2 via display port 14 and display cable 14. It switches between…First host computer 4 that is coupled through primary video output line 60, USB Docking controller chip 8, host port 7 and cable 6; or Second host computer 17 that is coupled through video line 56, video format converter (VC) 35, video line 64, connector 24, video line 23, and cradle connector 19...User may select the active host computer by means of push buttons 47 which activates video multiplexer 58 via control line 59. LEDs indicators 51 indicated to the user which host is currently displayed.”; Detailed Description, [0221], “The preferred embodiment of the current invention enables field configuration of the desired system layout”).  
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 3, Soffer further discloses wherein the at least one peripheral apparatus comprises a plurality of peripheral apparatuses  (Fig. 2B-4, second host computer. #17a; third host computer, #17b), and the controller chooses at least one of the plurality of peripheral apparatuses according to the switching information and generates 20the control signal to switch the access right of the at least one of the plurality of peripheral apparatuses to the chosen external host (Figs. 2-4, Detailed Description, [0116-0119], “Similarly user may select the active host to see video output on display 2 using video multiplexer 58. Video multiplexer 58 is coupled to the user display 2 via display port 14 and display cable 14. It switches between…First host computer 4 that is coupled through primary video output line 60, USB Docking controller chip 8, host port 7 and cable 6; or Second host computer 17 that is coupled through video line 56, video format converter (VC) 35, video line 64, connector 24, video line 23, and cradle connector 19...User may select the active host computer by means of push buttons 47 which activates video multiplexer 58 via control line 59. LEDs indicators 51 indicated to the user which host is currently displayed.”). 
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 4, Soffer further discloses wherein the controller receives a mouse coordinate from one of the external hosts, and converts the mouse coordinate into a display panel coordinate according to a layout of the images on the display panel (Detailed Description, [0215-0221], “Transition point 99b where cursor leaves host computer 4 secondary display 2a to host computer 17 secondary display 2b is managed by the device--keyboard and mouse are being automatically switched from host computer 4 to host computer 17… The preferred embodiment of the current invention enables field configuration of the desired system layout”).  
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 5, Soffer further discloses wherein the controller chooses one of the -24-File: 85615usf external hosts according to the display panel coordinate and generates the control signal to switch the access right of the peripheral apparatus to the chosen external host (Detailed Description, [0215-0221], “Transition point 99e where cursor leaves host computer 17 secondary display 2b to host computer 4 secondary display 2a is managed by the device--keyboard and mouse are being automatically switched from host computer 17 to host computer 4”).
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 6, Soffer further discloses wherein the controller changes the layout of the images on the display panel according to the display panel coordinate (Detailed Description, [0215-0221], “The preferred embodiment of the current invention enables field configuration of the desired system layout. User may enter parameters such as: display assignment, display size, relative locations, cursor speed and acceleration etc”; See also Deatiuled Description, [0187-0196], “…enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen)”).
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 7, Soffer in combination with Ferren discloses every claim 1 but does not explicitly disclose wherein the controller generates the control signal according to whether the external hosts transmit an image signal or not, so as to switch the access right of the at least one peripheral apparatus to the one of the external hosts.  
However, Soffer does disclose the function of the controller switches the access right of the at least one peripheral apparatus to the one of the external hosts (See Detailed Description, [0185-0196], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen).”; See also Fig. 9 and Detailed Description, [0209-0221]; Transition point 99b where cursor leaves host computer 4 secondary display 2a to host computer 17 secondary display 2b is managed by the device--keyboard and mouse are being automatically switched from host computer 4 to host computer 17… The preferred embodiment of the current invention enables field configuration of the desired system layout”).
Furthermore, Soffer provides the suggestion of the controller executes various switching tasks and other management tasks of the display system based on device power up tests and host device characteristics (See Detailed Description, [0135-0148], “Managing the device power up tests and indications; [0137] 2. Detect connected host computers characteristics through cradle memory device 40 or through directly connecting to the devices; [0138] 3. Configure the USB dock controller function 8 based on user or factory settings… 8. Drive the various multiplexers; [0144] 9. Support device firmware upgrade and patching; [0145] 10. Manage the device power and charging settings and activities; [0146] 11. Manage the Bluetooth, WLAN and other wireless resources; and [0147] 12. Manage audio switching and mixing.”).
It would have been obvious to one of ordinary skill in the art to have modified the display device of Soffer-Ferren to utilize its suggestion of using detecting host computer characteristics and managing device power up tests in order to provide particularly the modification to wherein the controller generates the control signal according to whether the external hosts transmit an image signal or not, so as to switch the access right of the at least one peripheral apparatus to the one of the external hosts. The motivation to make this modification to the existing system is to manage total device power (Detailed Description, [0145] 10. Manage the device power and charging settings and activities), and to automate video source switching (Summary, [0025-0034]), which is in line with the main objectives of Soffer and Ferren.  

Regarding claim 8, Soffer further discloses wherein the peripheral apparatus comprises at least one of a keyboard, a mouse, and a storage apparatus (Fig. 2-4, keyboard, #15; mouse, #16; Detailed Description, [0088], “USB ports 28 and 29 used to connect user keyboard 15 and user mouse 16 to the computer platform 4. [0089] General purpose USB 2.0 or USB 3.0 ports 10 and 11 used to connect any USB peripheral device to host computer”; also a phone 17 can be considered a storage apparatus).  
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 1. 

Regarding claim 9, Soffer discloses a10n operating method of a display device, wherein the display device is connected with a plurality of external hosts and at least one peripheral apparatus (See Soffer, generally, Figs. 2-4; Detailed Description, [0116-0119], “Similarly user may select the active host to see video output on display 2 using video multiplexer 58. Video multiplexer 58 is coupled to the user display 2 via display port 14 and display cable 14. It switches between…First host computer 4 that is coupled through primary video output line 60, USB Docking controller chip 8, host port 7 and cable 6; or Second host computer 17 that is coupled through video line 56, video format converter (VC) 35, video line 64, connector 24, video line 23, and cradle connector 19”; See also keyboard, #15; mouse, #16; Detailed Description, [0088]), the operating method comprising the functional limitations of claim 1. Thus, claim 9 is rejected in the same manner as claim 1 with the combination of Soffer and Ferren. 

Regarding claim 10, this is met by the rejection to claim 2 with the same sections of Soffer and Ferren. 

Regarding claim 11, this is met by the rejection to claim 3 with the same sections of Soffer and Ferren.

Regarding claim 12, this is met by the rejection to claim 4 with the same sections of Soffer and Ferren.

Regarding claim 13, this is met by the rejection to claim 5 with the same sections of Soffer and Ferren.


Regarding claim 14, this is met by the rejection to claim 6 with the same sections of Soffer and Ferren.


Regarding claim 15, this is met by the rejection to claim 7 with the modification to Soffer and Ferren. 

Regarding claim 16, this is met by the rejection to claim 8 with the same sections of Soffer and Ferren.

Regarding claim 17, Soffer discloses a display device (See Soffer, Abstract, generally, Figs. 2-4), comprising:
 a controller, coupled to a plurality of external hosts (Fig. 2-7, video processor function, #70; Detailed Description, [0182-0187]; Detailed Description, [0100-0104], “In this system 200a, a Docking Device 201a supports three host computers…”); 
 5a display panel (Fig. 2-4, user display, #2a/2b; Detailed Description, [0162], “FIG. 4 illustrates yet another high-level functional diagram of a system 400 having a Docking Device 401 according to an exemplary embodiment of the current invention that is similar to the devices 201 and 301 shown in previous figures, but it is further supporting two user displays 2a and 2b”), coupled to the controller and configured to simultaneously display a plurality of images of the external hosts (Detailed Description, [0187-0195], “Video processor function 70 may be programmed to enable at least some of the following video image combination features such as: …Picture in Picture, Windowing, Video overlay, etc.); and 
a connector, coupled to the controller (Fig. 2-3, lines OR video cable, #23 OR docking connect, #19; Detailed Description, [0100-0106], any of the above can map onto “connector”), and configured to be connected with a mouse, wherein one of the external hosts has an access right of the mouse (Figs. 2-4, mouse, #16; Detailed Description, [0088]; [0112], “Keyboard 15 and mouse 16 are jointly connected via line 62 to peripheral multiplexer 39 on one side to enable selection between to two host devices”), 
wherein the controller is further configured to:  
10receive a mouse coordinate from the one of the external hosts (Detailed Description, [0133-0135], “The use of Host Emulator and multiple Device Emulators enable implementation of mouse cursor tracking function through the addition of another microcontroller function called System Controller (SC) 44”); 
convert the mouse coordinate into a display panel coordinate according to a layout of the images on the display panel (See inter alia, Detailed Description, [0150], “This embodiment of the current invention may be further programmed to enable mouse cursor switching mode. In this mode, the System Controller function 44 monitors the cursor movement (from the Host Emulator function 27 for example via channel 79. to avoid cluttering channel 79 had been omitted from some of the drawings) across the display area and automatically switches multiplexers 58 and 39 based on pre-programmed geometrical rules. This mode enables smooth transition of the keyboard 15 and mouse 16 between the two or more connected computer hosts without the need to operate push-buttons 47”; See also Detailed Description, [0214-0220], “Line 98 represents the cursor movement path (driven by the user's mouse movements). The circles 99x representing the transition points between displays--these are virtual points that the cursor leaves one display area and reappear on the nearby display area”); and 
activate a screen setting process according to the display panel coordinate (Detailed Description, [0214-0221], “While the device is in cursor tracking mode and after it is properly configured to the illustrated geometry, it will operate as follow: [0216] Transition point 99a where cursor leaves host computer 4 primary display 95 to secondary display 2a is managed by the host computer 4 operating system. No switching is needed in the device. Keyboard and mouse remain switched to host computer 4; [0217] Transition point 99b where cursor leaves host computer 4 secondary display 2a to host computer 17 secondary display 2b is managed by the device--keyboard and mouse are being automatically switched from host computer 4 to host computer 17;”).,
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal (Detailed Description, [0196-0201], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen)… The exemplary embodiment of the current invention enables the user to configure it to perform at least some of the following audio related functions: [0202] Switch one host audio output at a time; [0203] Change volume and mix one or more host audio outputs; [0204] Mute one or more audio outputs; [0205] Select one or more host to connect the microphone to; and [0206] Route one host audio output to one side (for example left) and another host output to the other side (for example right). [0207] Perform audio equalizer function. [0208] Amplify and drive speakers and optionally a subwoofer”), a cursor in the display panel is moved automatically from a first image of the first host moves to a second image of the second host  (Fig. 9, Detailed Description, [0210-0220], “…this example the multi-host docking device (not shown here) is connected to: [0211] One docked laptop computer 4 having one built-in display 95 and one extended display 2a; [0212] One docked iPhone device 17 having built-in display 96 and one extended display 2b;…Transition point 99e where cursor leaves host computer 17 secondary display 2b to host computer 4 secondary display 2a is managed by the device--keyboard and mouse are being automatically switched from host computer 17 to host computer 4.”).

Soffer does not disclose:
wherein the display device has one single display panel; and
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal, a cursor in the display panel moved automatically from a first image of the first host moves to a second image of the second host, and the second image overlaps the first image, and blocks partial area of the first image. 

Ferren, in a similar field of endeavor, discloses a display device comprising:
wherein the display device has one single display panel (Fig. 3B; Detailed Description, [0033-0036]; See also Fig. 4-5, GUI, #510; Detailed Description, [0037], “FIG. 4 illustrates an embodiment of a schematic representation 400 of various processes 402-406 of multiple multimedia planes 302-308. As described with reference to FIG. 3A, this schematic representation 400 provides an integration of a number of processes 402-406 that are used to generate corresponding multimedia viewing planes 302-308 that are then composited into the integrated navigation system and provided via an integrated user interface (UI) 420”);
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal (Fig. 1, Detailed Description, [0043-0046], “Examples of wired communications media may include a wire, a cable, a printed circuit board (PCB), a backplane, a switch fabric, a semiconductor material, a twisted-pair wire, a co-axial cable, fiber optics, and the like. Further, the wired communications media may be connected to a device using an input/output adapter through, for example, I/O sources 108 of FIG. 1. The I/O adapter may be arranged to operate with any suitable technique for controlling information signals between elements using a desired set of communications protocols, services or operating procedures and may further include appropriate physical connectors to connect the I/O adapter with a corresponding communications medium”), a cursor in the display panel moved from a first image of (Fig. 8-9; Detailed Description, [0058-0065], “At block 820, multi-direction messaging is facilitated between the processes so one message from one or more processes (e.g., remote process, web process) may be forwarded on to the integrated UI to promote and perform an appropriate act (e.g., move up or down the screen, select a program, open a website, etc.) based on the communicated messages (e.g., press a key, move a cursor, etc.). At block 825, any content/data or relevant metadata associated with the integrated UI, the multimedia content that is being communicated and/or displayed, multiple processes, media device, etc., may be stored in a database from where the data and metadata can be communicated between multiple processes. At block 830, in one embodiment, another/second integrated UI is generated to be displayed on another/second media device (e.g., a mobile computing device, such as a smartphone, etc.). For example, the second UI at, for example, a smartphone may be used to communicate changes to the main integrated UI at, for example, a television to promote certain changes within the integrated navigation system.”), and the second image overlaps the first image, and blocks partial area of the first image (Fig. 3B and Fig. 6, Detailed Description, [0047-0050], “For example, a user is watching television and presses a down-key on a remote control while navigating the integrated UI, the remote process 504 may build a down-key message associated with the down-key operation and communicates the message to, for example, the I-bus master process 610 via its local I-bus 612B. Now, because the master process 610 is aware of the current navigation state within the integrated navigation system, the down-key message is routed directly to the integrated UI, such as the integrated UI 420 of FIG. 4, so that appropriate actions (e.g., go channel down, go to one item down on the menu, etc.) may be taken within the integrated navigation system…Now, since the message process 610 knows the current state is the web-surfing or Internet state, this newly-generated down-key message is forwarded directly to the web browser process 606 (e.g., WebKit), via its local I-bus 612C, to perform a web-based down-key function, such as move down the content of an Internet-based article, etc. Such messages may be generated and appropriately forwarded by each process 502-510 via its corresponding I-bus 612A-612D and the I-bus message process 610 as facilitated by message logic 206 of FIG. 2”; down-key is added to integraterd UI which then blocks a portion of the full image) 

It would have been obvious to one of ordinary skill in the art to have modified the display device of Soffer to include the teachings of Ferren to provide wherein the display device has one single display panel, rather than the two display panels shown in Soffer. Furthermore, it also would have been obvious to in such a way as to modify Soffer with the teachings of Ferren in such a way to provide the combination of the function of: wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal, a cursor in the display panel moved automatically from a first image of the first host moves to a second image of the second host, and the second image overlaps the first image, and blocks partial area of the first image. The motivation to combine these arts is to integrate several connected host devices together to serve as a unified access point for various media (See Ferren, Detailed Description, [0018-0019]; See also MPEP 2144.04 Part V on making integral as rationale for obviousness), and to use a layered layout to present multi-content (See Ferren, also Fig. 3B and Detailed Description, [0033-0038]), which is in line with the main purpose of Ferren, which is to integrate all the functions of the connected devices into one displayed view. The fact that both Soffer and Ferren disclose picture-in-picture (PIP) display devices (see Ferren, Detailed Decsription, [0032], [0039]), same as the Instant Invention, makes this combination more easily implemented. 

Regarding claim 18, Soffer discloses wherein the controller is further 15configured to receive a starting signal from the one of the external hosts (Detailed Description, [0135-0148], “The System Controller function (SC) 44 may be programmed to support various device management tasks such as: [0136] 1. Managing the device power up tests and indications; [0137] 2. Detect connected host computers characteristics through cradle memory device 40 or through directly connecting to the devices”’ host computer characteristics and power up tests read upon “starting signal”) and start the screen setting process according to the display panel coordinate and the starting signal (Detailed Description, [0147-0148], 12. Manage audio switching and mixing. In addition to that, the System Controller function 44 may integrate the Host Emulator function 27… Alternatively, Host Emulator function 27 may be pre-programmed to detect certain keyboard shortcuts (or key-combinations) to perform switching and control tasks.”; switching is a screen setting process; See also Detailed Description, [0150], “This embodiment of the current invention may be further programmed to enable mouse cursor switching mode. In this mode, the System Controller function 44 monitors the cursor movement (from the Host Emulator function 27 for example via channel 79. to avoid cluttering channel 79 had been omitted from some of the drawings) across the display area and automatically switches multiplexers 58 and 39 based on pre-programmed geometrical rules. This mode enables smooth transition of the keyboard 15 and mouse 16 between the two or more connected computer hosts without the need to operate push-buttons 47”).  
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 17. 

Regarding claim 19, Soffer discloses wherein after starting the screen setting process, the controller is further configured to: 
detect a gesture according to the mouse coordinate (Detailed Description, [0150], “This embodiment of the current invention may be further programmed to enable mouse cursor switching mode. In this mode, the System Controller function 44 monitors the cursor movement (from the Host Emulator function 27 for example via channel 79. to avoid cluttering channel 79 had been omitted from some of the drawings) across the display area and automatically switches multiplexers 58 and 39 based on pre-programmed geometrical rules.”); and 
20adjust a setting value of the display panel according to the gesture (See Detailed Description, [0185-0196], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen).”; See also Fig. 9 and Detailed Description, [0209-0221]).
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 17. 

Regarding claim 20, Soffer discloses wherein a cursor generating device is among the at least one peripheral apparatus (Fig. 5, mouse, #16), and the controller is configured to determine whether a coordinate of the cursor generating device is about to move from a display area of one of the first image and the second image to a display area of the other of the first image and the second image (Fig. 9, Detailed Description, [0210-0220], “…this example the multi-host docking device (not shown here) is connected to: [0211] One docked laptop computer 4 having one built-in display 95 and one extended display 2a; [0212] One docked iPhone device 17 having built-in display 96 and one extended display 2b;…Transition point 99e where cursor leaves host computer 17 secondary display 2b to host computer 4 secondary display 2a is managed by the device--keyboard and mouse are being automatically switched from host computer 17 to host computer 4.”), and when it is determined that the coordinate of the cursor generating device is about to move from the display area of one of the first image and the second image to the display area of the other of the first image and the second image, the control signal is generated by the controller to the multiplexer to switch the access right of the at (Detailed Description, [0196-0201], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen), and the cursor in the display panel moves from the display area of one of the first image and the second image to the display area of the other of the first image and the second image (See Detailed Description, [0214-0220], “Line 98 represents the cursor movement path (driven by the user's mouse movements). The circles 99x representing the transition points between displays--these are virtual points that the cursor leaves one display area and reappear on the nearby display area.”).
Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 17. 

Regarding claim 21, Soffer further discloses wherein a cursor generating device is among the at least one peripheral apparatus (Fig. 5, mouse, #16), and the operating method further -6-Customer No.: 31561 Docket No.: 85615-US-PAApplication No.: 16/425,926comprises: 
determining whether a coordinate of the cursor generating device is about to move from a display area of one of the first image and the second image to a display area of the other of the first image and the second image  (Fig. 9, Detailed Description, [0210-0220], “…this example the multi-host docking device (not shown here) is connected to: [0211] One docked laptop computer 4 having one built-in display 95 and one extended display 2a; [0212] One docked iPhone device 17 having built-in display 96 and one extended display 2b;…Transition point 99e where cursor leaves host computer 17 secondary display 2b to host computer 4 secondary display 2a is managed by the device--keyboard and mouse are being automatically switched from host computer 17 to host computer 4.”); and 
when it is determined that the coordinate of the cursor generating device is about to move from the display area of one of the first image and the second image to the display area of the other of the (Detailed Description, [0196-0201], “System Controller function 44 may be coupled to the Video processor function 70 by line 75 and to the Host Emulator 27 by line 79 to enable operation in modes such as dynamic windowing (wherein keyboard and mouse are used to change windows on screen”), and 
moving the cursor in the display panel from the display area of one of the first image and the second image to the display area of the other of the first image and the second image (See Detailed Description, [0214-0220], “Line 98 represents the cursor movement path (driven by the user's mouse movements). The circles 99x representing the transition points between displays--these are virtual points that the cursor leaves one display area and reappear on the nearby display area.”). 

Thus, it would have remained obvious to have modified Soffer and Ferren in the same manner as described in claim 17. 

Regarding claim 22, this is met by the rejection to claim 20 with the same sections of Soffer and Ferren.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626